Citation Nr: 1715688	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to February 1993.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing in January 2015.  A transcript of that hearing is associated with the claims file.  

This case was previously before the Board in March 2015 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's March 2015 Remand, the RO was directed to schedule the Veteran for a VA examination.  Notes in the Veteran's claims file indicate that an examination was scheduled but the Veteran failed to appear.  It is unclear whether the Veteran actually received notice of this examination.  Internal scheduling documentation indicates that there were multiple addresses of record and that the Veteran's address was to be verified before mailing notification.  That action was unsuccessful. However, the Board notes that more recent interactions with the Veteran show a different mailing address and phone number from what was used to schedule her examination.  See VA Form 27-0820d, dated December 2015.  There even appears to be a more recent address of record.  Accordingly, another attempt should be made to afford the Veteran an examination.  See Stegall v. West, 11 Vet. App. 268 (1998).
Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's current mailing address.

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of her claimed acquired psychiatric disorder(s).  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed events discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleges that she was exposed to the following stressors during her period of active service while serving in Saudi Arabia: (1) She could hear bombings; (2) She drove through areas hit by Scuds and observed the destruction; (3) She experienced generalized fear being in a war zone.

The VA examiner should determine whether any of the stressors claimed by the Veteran are related to her fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade;  small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders.  For each diagnosed disability, specifically state whether it is at least as likely as not (a 50 percent probability or greater) that it had its onset in service or is otherwise etiologically related to the Veteran's service, including the described in-service stressor incidents.  The examiner should acknowledge and reconcile the findings located in the VA treatment records, including the December 2010 VA examination and the Veteran's lay statements asserting a causal relationship between her claimed acquired psychiatric disorder and events during active service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  

4. Upon completion of the above, readjudicate the issue on appeal, with consideration of all additional evidence.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

